DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 03/12/2021 have been received and entered into the case record.
Claims 1, 18, 20, 21, 30 and 34 are amended.
Claims 19, 29, 47, and 51 are cancelled 
Claim 62 is newly added
Claims 1, 5, 7, 8, 10, 11, 18, 20, 21, 25, 30, 34-36, 39, 44 and 62 are pending and examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 8, 10, 11, 18, 20, 21, 25, 30, 34-36, 39, 44 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 34 and 35 recite the term of “memory-like T lymphocytes.” 

The “memory-like phenotype” is disclosed as comprising “expression of one, two, three or all four of the 35 markers CD62high, CD44high, CCR7+ and CD45RO+” and may further comprise “an increased ability to survive in host for long period of time and/or greater recall upon vaccination relative to an effector phenotype” (WO 2017/076602 25 PCT/EP2016/074625specification p. 24 and 25).
Therefore, utilizing the term “memory-like T Lymphocyte” fails to distinctly claim the invention and renders the metes and bounds of the invention unclear to one of skill in the art.
For the purpose of examination, “memory-like T Lymphocyte” has been interpreted as T-lymphocytes which express markers of a “memory-like phenotype”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 10, 18, 20, 21, 25, 30, 34, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over) Palazon et al. (2011. Clin Cancer Res 18(5):1207-13) in view of King et al (2006. Oncogene 25: 4675–4682; previously cited in PTO-892 filed on 11/17/2020), Xu et al. (2011. Cancer Cell 19: 17-30; previously cited in PTO-892 filed on 11/17/2020) and Mackenzie et al (2007. Molecular and Cellular Biology 27(9): 3282–3289; previously cited in PTO-892 filed on 11/17/2020)

King et al. teaches that the effects of HIF (hypoxia inducible factors) can be stabilized and increased by both succinate and fumarate (i.e. memory induction compounds) and can accumulate resulting in increased levels of succinate and fumarate (p. 4678-4679, Figure 3; i.e. formula I, IV). 
Xu et al. teaches that culturing in the presence of 2-hydroxyglutarate and its esters such as octyl-D-2-HG in media results in the increase and stabilization of HIF-1a protein and shows a significant increase and accumulation (i.e. memory induction compound, Formula I and II) (p. 20, 23, 28).
It would be obvious to one of ordinary skill in the art to culture T lymphocytes and TILs in conditions of hypoxia as taught by Palazon et al. with succinate, fumarate and 2-hydroxyglutarate which are HIF1-a (hypoxia inducible factor) stabilizers as taught by King et al. and Xu et al. with a reasonable expectation of success. An artisan would be motivated to utilize stabilizers of HIF1-a such as 2-HG, ocytl-2HG, succinate and fumarate as HIF1-a as hypoxia is known to increase the protection against activation induced death (Palazon et al.; Figure 2). An artisan would additionally be motivated in using octyl esters as they cross the cell membrane much more efficiently than the compounds themselves and would thereby increase the intracellular concentration of the resulting compound (Mackenzie et al., p. 3283-3284). 
Regarding the limitation of expanding a population of memory-like T-lymphocytes, while the references do not explicitly teach the expansion of the specifically claimed memory-like T lymphocytes, it is inherent that the same method would provide the same result of expansion. According to the MPEP,


Palazon et al. teaches conditions of hypoxia are beneficial for T cells proliferation and King et al. and Xu et al. teach that succinate, fumarate and 2-hydroxyglutarate which are HIF1-a (hypoxia inducible factor) stabilizers. King et al. and Xu et al. teach the effects of various compounds indicated to be “memory inducing” compounds claimed by claim 1. While Palazon et al. do not teach the expansion of memory-like T lymphocytes, they do make obvious the same method steps as in the present application concerning claim 1 as there are only steps of contacting T cells with memory inducing compounds. Because the compounds are taught as HIF stabilizers by and the effect of hypoxia is additionally taught by Palazon et al., the effect of hypoxia and HIF influencing memory-like T lymphocytes.

Therefore the invention would be obvious to one of ordinary skill in the art at the time of the effective filing date.


Claim 36, 39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Palazon et al. (supra) in view of King et al. (supra), Xu et al. (supra), and Mackenzie et al. (supra) as applied to claims 1, 7, 8 10, 18, 20, 21, 25, 30, 34, 36, 39, 44 and 62 above, and further in view of Chacon et al (2013. PLOS ONE, 8(4): e60031; previously cited in PO-892 filed on 11/17/2020)
Palazon et al., King et al., Xu et al. and Mackenzie et al. provide teachings make obvious a method of culturing T lymphocytes to produce a memory-like phenotype with increased levels of succinate, fumarate, and 2-alpha-hydroxyglutarate as memory induction compounds as illustrated in the above 103 rejection.

Chacon et al. teaches a method of expanding a population of T cells wherein the method utilizing a rapid expansion protocol to generate optimal CD8+ Effector-memory T cells from TILs taken from metastatic lesions (Abstract). Chacon et al. additionally teaches that TILs are commonly used for Adoptive T Cell therapy (ACT) (Abstract). Chacon et al. teaches that TILs target many tumor antigens recognized by a more heterogenous population of T cells rather than a single antigen that can be lost due to the high mutation rates in melanomas. Additionally, higher numbers of TILs with memory effective phenotypic markers persist longer after adoptive transfer and can induce cytolytic molecules (p. e600031).
It would be obvious to one of ordinary skill in the art to modify Palazon et al. in view of King et al.’s method of culturing T lymphocytes to utilize TILs as a composition to treat cancer conditions as taught by Chacon et al. with a reasonable expectation of success. An artisan would be motivated to do so as Chacon et al. teaches that TILs target many tumor antigens recognized by a more heterogenous population of T cells rather than a single antigen that can be lost due to the high mutation rates in melanomas. Additionally, higher numbers of TILs with memory effective phenotypic markers persist longer after adoptive transfer and can induce cytolytic molecules (p. e600031).
Therefore the invention would be obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments filed on 03/12/2021 with respect to the 112 and 103 rejections have been fully considered and are persuasive.  
The 112 Written Description rejection has been withdrawn in light of the amendments made to the claimed memory induction compound. 
The rejection under USC 103 has been withdrawn and a new rejection has been made to address the presently claimed invention as Applicant’s arguments concerning Zhang teaching away from and not expressing known equivalent compounds in regards to HIF pathway effectors in secondary references Xu and King were persuasive and that Chacon et al. nor Mackenzie et al. remedied the deficiencies of the combined references.
By incorporating claim 35 into claim 1, the 103 rejection of the present application would be overcome, however the 112(b) rejection concerning claims 1, 5, 34 and 35 would additionally need to be addressed. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632